Citation Nr: 0816285	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include schizophrenia, 
depression and post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The Board remanded this case for further development of the 
record in September 2004 and April 2006.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy or to have served in the Republic of Vietnam.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or during the one year presumptive period 
thereafter.  

3.  The initial manifestations of an acquired psychiatric 
disorder related to drug dependence were initially noted over 
three years after active service.  

4.  The currently demonstrated undifferentiated schizophrenia 
is not shown to be due to any documented event or incident of 
the veteran's period of active service.  

5.  The veteran currently is not shown to have a diagnosis of 
PTSD or depressive disorder that can be causally linked to an 
event or incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by undifferentiated 
schizophrenia is not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have a psychiatric disability 
manifested by PTSD or depression due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2002, and January and 
November 2004, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim.  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, 
records from the Social Security Administration, the 
veteran's testimony before the RO, and statements submitted 
by the veteran and his representative in support of the 
claim.  

In addition, the Board notes that this matter has been 
remanded on two occasions for additional development, to 
include an additional VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

With respect to PTSD, the Board notes that in June 1999, 
revised regulations concerning PTSD were published in the 
Federal Register, which reflected the decision of the Court 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  The changes to 
38 C.F.R. § 3.304(f) were made effective the date of the 
Cohen decision.  Service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  

In the present case, the veteran has asserted that service 
connection is warranted for current psychiatric disability 
encompassing schizophrenia, depression and PTSD.  

During his February 2004 RO hearing, he testified that his 
current disorder was etiologically related to his in-service 
experiences with wounded soldiers returning from Vietnam at a 
specialized treatment center in Georgia.  He also indicated 
that he was presently receiving treatment for PTSD.  

However, the veteran's service medical records do not 
indicate any psychiatric complaints or treatment during 
service.  And the veteran's separation examination in 
February 1971 indicated that the veteran was normal in all 
respects.  There is also no indication of any psychiatric 
disability within one year of service.  

After service, the evidence of record shows a private 
hospitalization for catatonic schizophrenia in September 
1974.  The veteran was since hospitalized on multiple 
occasions, primarily for schizophrenia.  Notably, a March 
1975 report of hospitalization indicates that the veteran had 
"recurrent breaks with reality," and "[i]t [was] said that 
the onset of this recurrent when in the Armed Services."  

Additionally, the claims file contains a January 2004 
statement from a VA psychologist, who noted that the veteran 
had significant depression "as well as symptoms 
characteristic of Post Traumatic Stress Disorder," in 
addition to schizophrenia.  

This psychologist further noted that the veteran experienced 
intrusive recall of his duties working as a psychiatric 
technician during service and remembered experiencing 
symptoms of schizophrenia during this time, although he did 
not report them because of fear of retribution from his 
superiors.  In conclusion, the psychologist noted that the 
veteran's disability predated the end of service and that he 
"continue[d] to experience significant depression, as well 
as intrusive thoughts of his encounters" during service.  

This same VA psychologist further stated in a January 2004 
treatment note that the veteran's schizophrenia "[was] 
aggravated by recall of experiences while working an Army 
Hospital" during service.  

Following the Board's September 2004 remand, the veteran 
underwent a VA psychiatric examination, with an examiner who 
reviewed the claims file.  The examiner diagnosed chronic 
undifferentiated schizophrenia and noted that the veteran had 
evidence of psychosis which began as early as 1974.  

The examiner then vaguely noted that the veteran had "times 
in which he [was] bothered by his experiences while on active 
duty service, but he reported that these [occurred] only when 
he [was] psychotic."  

In April 2006, the Board remanded this matter in part for 
additional examination, finding that the VA examination 
report was deficient in two respects.  First, the examiner 
never directly addressed the question posed in the September 
2004 Board remand, namely whether the veteran had an 
innocently acquired psychiatric disorder etiologically 
related to service.  

Here, the Board found that the examiner noted the veteran's 
being "bothered" by his in-service experiences but did not 
clarify the role these experiences might have had in causing 
or aggravating his disability.  

And second, the examiner did not discuss the January 2004 VA 
psychologist's statement insofar as the suggestion of PTSD 
symptoms was made at that time.  In this regard, the Board 
found that further clarification was needed as to whether the 
criteria for a diagnosis of PTSD have been met.  

Upon remand, the veteran was afforded an additional VA 
examination dated in May 2007.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination and report.  The examiner indicated that 
the veteran's claims file contained multiple records of 
hospitalizations for psychosis since his military service.  
The veteran's medical and military history were noted for the 
record.  His current psychiatric symptoms were also noted.  

After examination, the veteran was diagnosed with 
undifferentiated schizophrenia and assigned a GAF score of 
40.  In regards to the veteran's diagnosis, the examiner 
stated that "[t]he patient [was] a 57-year-old male veteran 
who ha[d] been diagnosed and hospitalized and treated for 
symptoms of psychosis for the past 30 years following his 
military service.  He report[ed] as an event that could be 
traumatic; however, he did not indicate symptoms of 
posttraumatic stress disorder.  As he [did] not meet the 
criteria for these symptoms, but [was] continuing to receive 
treatment for symptoms of psychosis, it [was]  likely that 
this still remains his primary diagnosis."  

In November 2007, the May 2007 VA examiner stated that the 
"veteran was initially seen on May 8, 2007.  At the time of 
the evaluation he was presenting with symptoms of 
schizophrenia which were currently well controlled with 
medication.  This was a posttraumatic stress disorder, 
however.  The veteran did not present with symptoms typical 
of posttraumatic stress disorder.  On the initial examination 
he was diagnosed with undifferentiated schizophrenia, and 
there was evidence of his claims file to support this.  There 
were numerous records of psychiatric hospitalizations for 
schizophrenia and drug and alcohol abuse.  [He was] asked to 
determine an etiology for the schizophrenia.  [He had] again 
reviewed the entire claims file  and found notes for 
treatment of drug and alcohol abuse and schizophrenia ranging 
from 1975 to the present.  There were very few service 
medical records available, so the history of his illness 
during the military [was] not clear.  However, in 1978 he was 
hospitalized on 2 occasions and diagnosed with schizophrenia 
both times.  He was also hospitalized as recently as 2004 and 
again diagnosed with schizophrenia.  There [was] not 
presently a way to address the etiology of this disorder.  
According to the sixth edition of Kaplan and Sadock's 
Synopsis of Psychiatry post-1991, there [was] a direct quote 
that says, 'The cause or etiology of schizophrenia [was] not 
known.'  Therefore, [he could not] address it, and to do so 
would result in mere speculation on my part."  

Based on the foregoing, the Board finds that the veteran's 
claim of service connection for an acquired psychiatric 
disability must be denied.  

With respect to PTSD and depression, while a January 2004 VA 
physician indicated that the veteran may have symptoms of 
PTSD and further indicated that some of the veteran's 
military experiences might have aggravated his current 
psychiatric  condition, neither VA examiner who examined the 
veteran and reviewed his records in connection with the 
claim, was able to currently diagnose the veteran with PTSD.  

In addition, the May 2007 VA examiner that was specifically 
asked to opine on this question, specifically found that the 
veteran's symptoms did not indicate a diagnosis of PTSD.  
Neither VA examiner indicated a diagnosis of depression.  

Here, the Board notes that without competent evidence that 
the veteran currently has PTSD or depressive disorder, a 
claim of service connection for such conditions cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

With respect to the veteran's diagnosed undifferentiated 
schizophrenia, the Board finds that the competent evidence 
does not establish that he suffered from schizophrenia or 
other psychosis prior to entering active service.  

Here, the Board notes that a careful review of the veteran's 
service medical records does not show complaints or findings 
referable to an innocent acquired psychiatric condition in 
service; nor does the record show one within one year of his 
leaving service.  

The first indication of schizophrenia is in 1974, over three 
years after service.  While the veteran himself has  reported 
having had symptoms of a psychiatric disability in service 
and the one VA physician opined that a psychiatric disability 
might have predated the end of his service, neither of the 
other VA examiners found that this condition could be linked 
to any event or incident of his active service.  

In this regard, the Board notes that the comments in the 
veteran's claims file indicting a possible onset of symptoms 
in service appear to be based on the veteran's own reports to 
the particular physician and do not appear to be based on a 
full review of the veteran's claims file.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  

Thus, these postservice utterances must carefully addressed 
in light of any earlier statements made by the veteran or 
other factual information recorded for clinical purposes over 
the years.  

When hospitalized by VA from March to May 1975 for chronic 
paranoid type schizophrenic reaction and drug dependence by 
past history, the veteran reported having smoked pot during 
service and taken habit forming drugs like "LSH" and other 
hallucinogens and speed after service.  It was also recorded 
for clinical purposes that "his nerves got messed up" and 
he had previously been hospitalized in September and October 
1974 and that he reentered the hospital in March 1975 because 
he had not pursued outpatient treatment or taken his 
medications.  

In making these determinations, the Board also notes that, as 
a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, these more recent statements regarding the veteran's 
symptoms in service or thereafter are not found to consistent 
with earlier and more reliable comments by the veteran or 
other clinical history recorded for treatment purposes in 
this case.  

The Board finds on this record no basis has been presented 
for causally linking the currently demonstrated schizophrenia 
to any event or incident of his period of active service.  

In this case, the preponderance of the evidence is against 
the veteran's claim  of service connection for an innocently 
acquired psychiatric disability, to include PTSD, depression 
or schizophrenia.  According; on this record, the appeal must 
be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include schizophrenia, depression and a post-
traumatic stress disorder, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


